DETAILED ACTION
Response to Amendment
In response to the Office Action mailed November 9, 2021, applicant submitted an amendment filed on January 25, 2022, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicant’s arguments regarding the claims are moot in view of new grounds of rejection.  
The 101 rejection remains for reasons set forth below.  It is noted that nowhere in the present claims does it recite any machine learning classifier, how the that data is trained and how it is being used.  The claims recite an exception, however the exception is not integrated into a practical application. 
As explained previously, if the claims discuss the training data, in particular, training a model and using the trained models for a particular purpose (similar to language in the specification, for example, but limited to paragraphs 0021-0023), the application would be statutory under 101.  The claims has now been amended to include that the multiple classifiers are trained using user session text data, however, the classifiers are not being used to perform any function.  As show below, the steps are mental processing steps.  Applicants explain that the vectorization of text inherently requires a vector space, however text vectorization is merely the process of converting text into numerical representation.  Therefore, Applicants arguments have been considered, but are not persuasive.  


Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of determining a user’s intent, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language obtaining, by a processor, a session text of a user (can be done by a user obtaining text), calculating, by the processor, a feature vector based on the session text (can be done by the user looking at the data and calculating data accordingly), determining, by the processor, probabilities, based on the feature vector, 
  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements 
The dependent claims recites identifying a word segment, calculating weights, constructing word and text vectors, obtaining probabilities and other limitations that are mental processing steps and is not significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, 12, 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (USPN 11,081,104), hereinafter referenced as Su.

Regarding claims 1, 8 and 15, Su discloses a method, medium and apparatus, hereinafter referenced as a method comprising: 
obtaining, by a processor, a session text of a user (textual representation of user input; column 2, lines 34-67); 
calculating, by the processor, a feature vector based on the session text (feature vector; column 5, lines 19-37 with column 14, line 63 – column 15, line 10 and column 17, line 1 – column 18, line 16); 

determining, by the processor, a user intent to the session text based on the probabilities (user intention; column 7, line 20-64).
Regarding claims 5, 12 and 19, Su discloses a method the determining probabilities that the session text belongs to the plurality of intent labels comprising: 
inputting, by the processor, the feature vector (feature vector; column 5, lines 19-37 with column 14, line 63 – column 15, line 10 and column 17, line 1 – column 18, line 16) into a plurality of classifiers corresponding to the levels of the hierarchal intent classification model (trained classifiers; column 12, lines 9-36 with column 29, line 52 – column 30, line 8); and 
obtaining, by the processor, probabilities of the session text belonging to each of the intent labels in each of the levels (one or more intent labels; column 10, line 44 – column 11, line 8). 
Regarding claims 7 and 14, Su discloses a method the determining the user intent to the session text based on the probabilities comprising determining, by the .
Allowable Subject Matter
Claims 2-4, 6, 9-11, 13, 16-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657